BELCHER, Judge.
Relator, an inmate of the penitentiary, seeks his release by writ of habeas corpus, alleging an ineffective cumulation of sentences against him and that he has sufficient time to his credit entitling him to discharge.
The record shows that relator is confined by virtue of several sentences from Howard County.
The only effort made to cumulate these sentences is the following order in Cause No. 2345: “This sentence shall not run concurrent with any other sentence heretofore received.”
In Ex Parte Hodge, 158 Texas Cr. R. 549, 253 S.W. 2d 323, a similar provision in a sentence which provided, “It is further ordered by the court that this sentence shall not run concurrent to any other sentence or sentences against this defendant,” was held insufficient to effect cumulation.
The certificate of the prison system shows that relator has credit for time in excess of the maximum term of any of the sentences.
The writ is granted, and relator is ordered discharged from the penitentiary.
Opinion approved by the court.